Exhibit 10.2

REIMBURSEMENT AGREEMENT

This Reimbursement Agreement (this “Agreement”) is made as of January 26, 2017,
by and among ROBERT V. LAPENTA (the “Limited Recourse Guarantor”), SEESMART,
INC., a Delaware corporation (“Seesmart Inc.”), RELUME TECHNOLOGIES, INC., a
Delaware corporation (“Relume”), TRI-STATE LED DE, LLC, a Delaware limited
liability company (“Tri-State”), VALUE LIGHTING, LLC, a Delaware limited
liability company (“Value DE”), ALL AROUND LIGHTING, L.L.C., a Texas limited
liability company (“All Around”), REVOLUTION LIGHTING – E-LIGHTING, INC., a
Delaware corporation (“RVL-E”), ENERGY SOURCE, LLC, a Rhode Island limited
liability company (“Energy Source”), TNT ENERGY LLC, a Massachusetts corporation
(“TNT Energy”), REVOLUTION LIGHTING TECHNOLOGIES, INC., a Delaware corporation
(“Parent”), LUMIFICIENT CORPORATION, a Minnesota corporation (“Lumificient”),
SEESMART TECHNOLOGIES, LLC, a Delaware limited liability company (“Seesmart
LLC”), and LIGHTING INTEGRATION TECHNOLOGIES, LLC, a Delaware limited liability
company (“LIT”), and together with Seesmart Inc., Relume, Tri-State, Value DE,
All Around, RVL-E, Energy Source, TNT Energy, Parent, Lumificient, Seesmart LLC
and any additional Person that at any time after the date hereof becomes an
additional borrower to this Agreement, jointly, severally and collectively,
“Borrowers” and each a “Borrower”), SENTINEL SYSTEM, LLC, a Michigan corporation
(“Sentinel”), BREAK ONE NINE, INC., a Texas corporation (“Break One”),
REVOLUTION LIGHTING TECHNOLOGIES – ENERGY SOURCE, INC., a Delaware corporation
(“RVLT-E”), VALUE LIGHTING OF HOUSTON, LLC, a Texas corporation (“Value TX”) and
REVOLUTION LIGHTING TECHNOLOGIES – TNT ENERGY, LLC, a Delaware limited liability
company (“RVLT-TNT”, and together with Sentinel, Break One, RVLT-E, and Value
TX, jointly, severally and collectively, “Guarantors” and each a “Guarantor”).
The Borrowers and the Guarantors are collectively referred herein as the “Loan
Parties”. Capitalized terms used but not defined herein have the meaning
ascribed to them in the Credit Agreement (as defined below).

WHEREAS, the Loan Parties have entered into that certain Loan and Security
Agreement, dated as of August 20, 2014 with BANK OF AMERICA, N.A. (the “Lender”)
(as amended, modified, supplemented or restated and in effect from time to time,
collectively, the “Credit Agreement”);

WHEREAS, the Limited Guarantor is the owner beneficial owner of approximately
forty-four (44%) of the outstanding common stock of the Parent;

WHEREAS, in order to induce the Lender to continue to make Loans to the
Borrowers and issue Letters of Credit for the account of the Borrowers, the
Limited Recourse Guarantor has issued that certain Limited Recourse Guaranty,
dated as of April 17, 2015 in favor of the Lender (as amended, modified,
supplemented or restated and in effect from time to time, collectively, the
“Guaranty”) and entered into that certain Pledge and Security Agreement with the
Lender, dated as of April 17, 2015 (as amended, modified, supplemented or
restated and in effect from time to time, collectively, the “Pledge Agreement”);



--------------------------------------------------------------------------------

WHEREAS, the Lender shall make Loans to the Borrowers and issue Letters of
Credit for the account of the Borrowers in accordance with the provisions of the
Credit Agreement, and subject to the terms and conditions of the Credit
Agreement and the Guaranty, shall be entitled to make demand upon the Limited
Recourse Guarantor, in the case of a Guaranty Event (as defined in the
Guaranty); and

WHEREAS, the Limited Recourse Guarantor has agreed to issue the Guaranty,
subject to the Loan Parties execution and delivery of this Agreement.

NOW THEREFORE, in order to induce the Limited Recourse Guarantor to issue the
Guaranty, the Loan Parties hereby agree as follows:

1. Reimbursement Payments. Subject to the provisions of Section 4 hereof:

a. The Loan Parties shall, jointly and severally, reimburse the Limited Recourse
Guarantor for any and all amounts paid by the Limited Recourse Guarantor to the
Lender under the Guaranty or offset against the Pledged Collateral (as defined
in the Pledge Agreement), including any taxes, fees, penalties, costs and
expenses incurred by the Limited Recourse Guarantor in connection with such
payment or offset (the “Reimbursement Obligation”). Each such Reimbursement
Obligation shall be due and payable within ten (10) Business Days upon receipt
of a written demand from the Limited Recourse Guarantor (“Demand”).

b. All payments required to be made by the Loan Parties hereunder shall be made
to the Limited Recourse Guarantor free and clear of, and without any deduction
for, any and all present and future taxes and other amounts. If any Loan Party
making payment hereunder is required by any applicable Laws or Governmental
Authority to deduct any taxes or other amounts from or in respect of any sum
payable hereunder, (i) the sum payable hereunder shall be increased as much as
shall be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 1(b)) the
Limited Recourse Guarantor receives an amount equal to the sum he would have
received had no such deduction(s) been made, (ii) such Loan Party shall make
such deduction(s) and (iii) such Loan Party shall pay the full amount deducted
to the relevant taxing authority or other Governmental Authority in accordance
with applicable Laws.

c. The obligations of the Loan Parties to make payments hereunder shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any of the Loan Parties hereunder is rescinded or must otherwise
be restored by the Limited Recourse Guarantor, whether as a result of any
proceedings in bankruptcy, reorganization or otherwise.



--------------------------------------------------------------------------------

2. Interest. Subject to the provisions of Section 4 hereof, the Loan Parties
shall pay interest on any and all amounts remaining unpaid under Section 1 at
any time from the date such amounts become payable until paid in full, at a
market rate to be agreed upon by the Limited Recourse Guarantor and the Audit
Committee of the Parent at the time of repayment. All interest hereunder shall
(i) be computed on the basis of a year of three hundred sixty five (365) days,
(ii) be due and payable in accordance with the terms hereof before and after
judgment, and before and after the commencement of any bankruptcy, insolvency,
reorganization or other proceeding and (iii) not exceed the highest rate
permissible under applicable laws.

3. Obligations Absolute.

a. Each Loan Party’s obligation to make payments hereunder shall be absolute,
unconditional and irrevocable, irrespective of any circumstances whatsoever that
might otherwise constitute a legal or equitable discharge or defense to payment
and shall not be subject to reduction by way of setoff, counterclaim or
otherwise. Each Loan Party agrees that any action taken or omitted by the
Limited Recourse Guarantor in connection with the Guaranty, provided such
actions or omissions are not the result of the Limited Recourse Guarantor’s
gross negligence or willful misconduct, shall be binding on the Loan Parties,
jointly and severally, and shall not result in any liability to the Limited
Recourse Guarantor.

b. Each Loan Party hereby agrees that the Limited Recourse Guarantor shall not
be responsible for, and the Reimbursement Obligations shall not be affected by,
among other things:

i. the validity or genuineness of documents or of any endorsements thereon; or

ii. any disputes or claims whatsoever between any Loan Party and the Lender.

4. Subordination. This Agreement and the rights granted to the Limited Recourse
Guarantor hereunder are in all respects subordinate and junior in right of
payment to the prior indefeasible payment in full in cash of all the Guaranteed
Obligations (as defined in the Guaranty). The Limited Recourse Guarantor will
not demand, sue for, or otherwise attempt to collect any payment owed by the
Loan Parties hereunder until the indefeasible payment in full in cash of the
Guaranteed Obligations, termination or expiration of the Commitments, and
termination of the Lender’s obligation to issue Letters of Credit under the
Credit Agreement. The Lender (and its successors and assigns) may rely on the
provisions of this Section 4 and may enforce its terms as a third party
beneficiary.



--------------------------------------------------------------------------------

5. Notices. All notices or demands relating to this Agreement shall be in
writing and shall be personally delivered or sent by certified mail (postage
prepaid, return receipt requested), overnight courier, electronic mail (at such
email addresses as a party may designate in accordance herewith) to the
respective address set forth below:

If to any Loan Party:

c/o Revolution Lighting Technologies, Inc.

177 Broad Street

Stamford, Connecticut 06901

Attn: James DePalma, Chief Financial Officer

Email: jdepalma@astoncap.com

with courtesy copies to

(which shall not constitute

Notice for purposes of this

Section 5):

Lowenstein Sandler, LLP

1251 Avenue of the Americas

New York, New York 10020

Attn: Marita A. Makinen, Esq.

Fax No.: (973) 535-3357

Email: Mmakinen@lowenstein.com

If to the Limited Recourse Guarantor:

Robert V. LaPenta

c/o Aston Capital LLC

177 Broad Street

Stamford, Connecticut 06901

Email: rlapenta@astoncap.com

with courtesy copies to

(which shall not constitute

Notice for purposes of this

Section 5):

Lowenstein Sandler, LLP

1251 Avenue of the Americas

New York, New York 10020

Attn: Marita A. Makinen, Esq.

Fax No.: (973) 535-3357

Email: Mmakinen@lowenstein.com

6. Termination. This Agreement shall automatically terminate upon termination of
the Guaranty, the Pledge Agreement and payment of any and all Reimbursement
Obligations owed hereunder.



--------------------------------------------------------------------------------

7. Indemnification.

a. Indemnification of the Limited Recourse Guarantor. Subject to Section 4, each
Loan Party hereby agrees to indemnify and hold harmless the Limited Recourse
Guarantor, and each of his respective successors, heirs and assigns, from and
against any and all claims and damages, losses, liabilities, costs or expenses
(including reasonable attorney’s fees) which the Limited Recourse Guarantor may
incur by reason of or in connection with the issuance, execution and delivery or
transfer or payment or failure to pay the Guaranty except to the extent of the
gross negligence or willful misconduct of the Limited Recourse Guarantor, or as
may be attributable to the Limited Recourse Guarantor’s breach of his
obligations under this Agreement.

b. Exculpation of the Limited Recourse Guarantor. Each Loan Party agrees that
the Limited Recourse Guarantor shall not have any liability to any of the Loan
Parties or any Person asserting claims on behalf of or in right of any of the
Loan Parties in connection with this Agreement or the transactions contemplated
hereby, except for liabilities determined in a final judgment by a court of
competent jurisdiction to have resulted (x) from a breach of the Limited
Recourse Guarantor’s obligations under this Agreement or (y) directly from any
acts or omissions undertaken or omitted to be taken by the Limited Recourse
Guarantor through his gross negligence or willful misconduct.

8. Governing Law; Consent to Jurisdiction. This Agreement and all claims
hereunder shall be governed by the laws of the state of New York, without giving
effect to any conflict of law principles. The Loan Parties and the Limited
Recourse Guarantor each hereby consent to the nonexclusive jurisdiction of any
federal or state court sitting in or with jurisdiction over New York County, New
York and the Southern District Of New York, in any dispute, action, litigation
or other proceeding relating in any way to this Agreement, and agrees that any
dispute, action, litigation or other proceeding shall be brought by it solely in
any such court. The Loan Parties and the Limited Recourse Guarantor each
irrevocably and unconditionally waive all claims, objections and defenses that
it may have regarding any of the foregoing court’s personal or subject matter
jurisdiction, venue or inconvenient forum. The Loan Parties and the Limited
Recourse Guarantor each irrevocably and unconditionally submits to the
jurisdiction of such courts and consents to service of process in the manner
provided for notices in Section 4. A final judgment in any proceeding of any
such court shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or any other manner provided by applicable law.

9. Expenses. All reasonable costs and expenses, including reasonable attorneys’
fees and disbursements, incurred by the Limited Recourse Guarantor (i) in
connection with the entering into, modification, amendment, administration and
enforcement of this Agreement or any consents or waivers hereunder or (ii) in
instituting, maintaining, preserving or enforcing his rights or remedies under
this Agreement shall be promptly paid by the Loan Parties (and, in any event, no
later than ten (10) Business Days) after the written request therefor by the
Limited Recourse Guarantor.



--------------------------------------------------------------------------------

10. Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into this Agreement. Each of the
Loan Parties acknowledges that the Limited Recourse Guarantor has not made any
representations, warranties, promises or commitments other than as set forth in
this Agreement, including any promises or commitments for any additional
investment by any of them in any of the Loan Parties or any of their respective
Subsidiaries or any other form of credit support.

11. No Waiver; Cumulative Remedies; Amendments. No party shall be deemed by any
act, delay, omission or otherwise to have waived any of its rights or remedies
hereunder, and no waiver shall be valid unless in writing, signed by the party
to be charged therewith and then only to the extent therein set forth. A waiver
by any party of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which such party would otherwise have
had on any future occasion. No failure to exercise nor any delay in exercising
any right, power or privilege hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power or privilege hereunder
preclude any other or future exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies hereunder are cumulative and
may be exercised singly or concurrently and are not exclusive of any rights and
remedies provided by law or at equity or otherwise (including subrogation or
reimbursement rights). None of the terms or provisions of this Agreement may be
waived, altered, modified, supplemented or amended except by an instrument in
writing, duly executed by each of the parties hereto.

12. Severability of Provisions. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof, and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

13. Counterparts. This Agreement may be executed in counterparts, each of which
shall constitute an original but all of which, when taken together, shall
constitute a single contract. Delivery of an executed counterpart of a signature
page to this Agreement by electronic transmission shall be as effective as
delivery of a manually executed counterpart of this Agreement.



--------------------------------------------------------------------------------

14. Miscellaneous. The headings of each section of this Agreement are for
convenience only and shall not define or limit the provisions thereof. This
Agreement and all rights and obligations hereunder shall be binding upon each
Loan Party and each Loan Party’s respective successors and assigns, and shall
inure to the benefit of the Limited Recourse Guarantor and his heirs, successors
and assigns. If any term of this Agreement shall be held to be invalid, illegal
or unenforceable, the validity of all other terms hereof shall be in no way
affected thereby, and this Agreement shall be construed and be enforceable as if
such invalid, illegal or unenforceable term had not been included herein.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered under seal as of the date first above written.

 

GUARANTOR: /s/ Robert V. LaPenta ROBERT V. LAPENTA



--------------------------------------------------------------------------------

LOAN PARTIES:

 

BORROWERS: SEESMART, INC. By:   /s/ James A. DePalma Name:   James A. DePalma
Title:   President and Secretary

 

RELUME TECHNOLOGIES, INC. By:   /s/ James A. DePalma Name:   James A. DePalma
Title:   President, Secretary and Treasurer

 

TRI-STATE LED DE, LLC By:   /s/ James A. DePalma Name:   James A. DePalma Title:
  President

 

VALUE LIGHTING, LLC By:   /s/ James A. DePalma Name:   James A. DePalma Title:  
President

[Signature Page to Reimbursement Agreement]



--------------------------------------------------------------------------------

 

VALUE LIGHTING OF HOUSTON, LLC By:   /s/ James A. DePalma Name:   James A.
DePalma Title:   President

 

ALL AROUND LIGHTING, L.L.C. By:   /s/ James A. DePalma Name:   James A. DePalma
Title:   President

[Signature Page to Reimbursement Agreement]



--------------------------------------------------------------------------------

 

BORROWERS: REVOLUTION LIGHTING - E-LIGHTING, INC. By:   /s/ James A. DePalma
Name:   James A. DePalma Title:   President, Treasurer and Secretary

 

ENERGY SOURCE, LLC By:   /s/ James A. DePalma Name:   James A. DePalma Title:  
Secretary and Treasurer

 

TNT ENERGY LLC By:   /s/ James A. DePalma Name:   James A. DePalma Title:  
Manager

[Signature Page to Reimbursement Agreement]



--------------------------------------------------------------------------------

 

REVOLUTION LIGHTING TECHNOLOGIES, INC. By:   /s/ James A. DePalma Name:   James
A. DePalma Title:   Chief Financial Officer

 

LUMIFICIENT CORPORATION By:   /s/ James A. DePalma Name:   James A. DePalma
Title:   President, Secretary and Treasurer

 

SEESMART TECHNOLOGIES, LLC By:   /s/ James A. DePalma Name:   James A. DePalma
Title:   President

 

LIGHTING INTEGRATION TECHNOLOGIES, LLC By:   /s/ James A. DePalma Name:   James
A. DePalma Title:   President

 

SENTINEL SYSTEM, LLC By:   /s/ James A. DePalma Name:   James A. DePalma Title:
  President, Secretary and Treasurer

 

BREAK ONE NINE, INC. By:   /s/ James A. DePalma Name:   James A. DePalma Title:
  President

[Signature Page to Reimbursement Agreement]



--------------------------------------------------------------------------------

 

REVOLUTION LIGHTING TECHNOLOGIES – ENERGY SOURCE, INC. By:   /s/ James A.
DePalma Name:   James A. DePalma Title:   Secretary and Treasurer

 

REVOLUTION LIGHTING TECHNOLOGIES – TNT ENERGY, LLC By:   /s/ James A. DePalma
Name:   James A. DePalma Title:   Manager

[Signature Page to Reimbursement Agreement]